Motion Granted; Dismissed and Memorandum Opinion filed April 16, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00820-CV

                          GREG YAKIM, Appellant
                                       V.

   BRISTOL RESIDENTIAL, L.P., RONALD L. LOZOFF, CHOICE
 CONDOMINIUMS GP, L.L.C, CHOICE CONDOMINIUMS VII, L.P., and
          CONDO SMART REALTY, L.L.C., Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-21175

              MEMORANDUM                        OPINION
      This is an appeal from interlocutory summary judgment orders signed June
29, 2012, and July 27, 2012, which were made final and appealable by a severance
order signed August 28, 2012. On January 3, 2013, the court granted appellant’s
motion to abate the appeal so that the parties could engage in settlement
negotiations. On April 9, 2013, appellant filed an unopposed motion to dismiss the
appeal because the parties have settled their disputes. See Tex. R. App. P.
42.1(a)(1).

      We order the appeal REINSTATED and GRANT appellant’s motion to
dismiss the appeal.

      The appeal is ordered DISMISSED.



                                 PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                        2